Celebrezze, C.J.,
dissenting. I share the majority’s reservations about the rule against the stacking of inferences. I am convinced, however, that when appellant’s theory of liability is broken into its constituent parts, there is a fundamental failure to prove, by direct or circumstantial evidence, the foundation of appellant’s claim.
Wigmore recognizes that the true purpose of the rule against pyramiding inferences is to prevent verdicts based on mere speculation or conjecture. 1A Wigmore, Evidence (Tillers Rev. 1983) 1106, Section 41. Courts have formulated and applied this rule in various ways. For example, in Hurt v. Charles J. Rogers Transp. Co. (1955), 164 Ohio St. 329, 332 [58 O.O. 122], this court quoted with approval the following language:
“ ‘For the purpose of supporting a proposition, it is not permissible to draw an inference from a deduction which is itself purely speculative and unsupported by an established fact. * * * Such a process may be described as drawing an inference from an inference, and is not allowable. At the beginning of every line of legitimate inferences there must be a fact, knoum or proved.’ ” (Emphasis added.)
The Rhode Island Supreme Court has recently articulated a concise and sensible explanation of the rule. In Carnevale v. Smith (1979), 122 R.I. 218, 404 A. 2d 836, the court explained at 225:
“[T]he factfinder is permitted to base an inference on another that it has already drawn. * * * [Citation omitted.] However, our case law makes clear that if a plaintiff intends to meet its burden of proof by means of such pyramiding, the second or ultimate inference drawn by the factfinder is permissible only if the first or prior inference has been established to the exclusion of other reasonable inferences. * * * [Citations omitted.] In this way the ultimate inference rests upon a foundation that logically has the probative force of established fact; were it otherwise, the ultimate conclusion * * * would rest on no more than conjecture and surmise.”
Consistent with the foregoing, the instant case can be analyzed. Appellant put forth a theory of liability alleging that the trustees’ negligent maintenance of the stove in their portion of the building was the proximate cause of this blaze. The trustees, in defense, attempted to cast doubt on this theory by showing that the fire could not have been caused in the manner which appellant alleged.
Based on their examination of the building after the fire, appellant’s experts inferred that the blaze which destroyed most of the structure spread when embers from the trustees’ stove fell through a hole in the flue pipe, igniting combustible materials in the room. But this inference is valid, as appellant’s own expert admitted, only if there was indeed a fire in that stove from which the embers could have escaped. Unfortunately, appellant failed to adduce any factual evidence, direct or circumstantial, from which it could properly be inferred that a fire had been started in the trustees’ stove on the date of the blaze.
This is borne out by the jury’s answers to the interrogatories, finding *19that no trustees or their employees had been in the building or started a fire in the stove on the date in question. Since the factfinder concluded that the trustees or their employees did not start a fire in the stove, appellant is reduced to arguing that some unknown person somehow gained access to the trustees’ locked portion of the building and lit a fire in the stove. That is pure conjecture, and demonstrates that appellant’s theory as to the origin of this fire is grounded in speculation.
The ultimate inference drawn by the jury in the instant case was that the trustees’ negligent maintenance of the stove was the proximate cause of the fire which consumed the building. As stated in Camevale, supra, however, this inference was permissible only if the prior inference, that someone started a fire in the stove, was established to the exclusion of other reasonable inferences. I believe it was not. The trustees’ expert testified, based on his examination of the evidence, that arson could not be eliminated as a cause of the blaze, that the fire had its origin in that portion of the building occupied by Lebanon Concrete Products, Inc., and that the stove in the trustees’ area of the building should be eliminated as a cause of the blaze. It was, therefore, not permissible for appellant to pyramid an inference that embers falling through a hole in the flue pipe touched off this blaze when the first inference, that there was a fire in the stove, had not been established to the exclusion of other reasonable inferences.
It is my view that the appellant in the instant case failed to carry its burden of proof as to the origin of this fire. Appellant offered no eviden-tiary basis from which the first inference could be made that someone started a fire in the trustees’ stove. Absent sufficient proof of a fire in the stove, the trustees’ alleged negligent maintenance of the flue pipe could not be shown to be the proximate cause of appellant’s loss. Thus, the succeeding inferences comprising appellant’s theory of liability were not viable. The common-sense assumption that stove fires do not start themselves is without probative value if there is only 'speculation that this blaze did originate in the trustees’ stove. Appellant’s theory is plausible — but jury verdicts are based on proof, not plausibility.
For these reasons, the jury’s verdict for appellant cannot be reconciled with its answers to the interrogatories. The only finding consistent with those answers is a finding in favor of the trustees.1 Therefore, I would *20affirm the judgment of the court of appeals and enter judgment notwithstanding the verdict. For the foregoing reasons, I respectfully dissent.
Locher, J., concurs in the foregoing dissenting opinion.

 The jury’s confusion and uncertainty were reflected in this exchange between the jury foreman and the trial court, where the conflict between the jury’s general verdict for appellant and its answers to the interrogatories were discussed:
“Mr. Watson: Let me see how I want to say this. I think the problem we’re having mainly what you throwed on us on them interrogatory questions, and together with the verdict, the three verdicts you give us, how they’re conflicted together. If we vote one way on the questions and another way on the verdict, it’s not coming out right. So we’re discussing it back and forth and trying to get to the right decision where it would be fair to each one.
“The Court: Okay. Now, you have the four interrogatories and you have three general *20verdict forms, and you have to fill out one of the general verdict forms. Have you arrived at a general verdict yet?
“Mr. Watson: We’ve got 5 and 3 on the verdict.
“The Court: And you haven’t started on the interrogatories yet?
“Mr. Watson: We’ve got them settled.
“The Court: You Do?
“Mr. Watson: Right. It’s conflicting with our verdict what it comes up with. We’re afraid that we got one way in the verdict that’s going to make us look like on the interrogatory questions — I don’t think we quite understand.”